Case 2:20-cv-00188-SPC-NPM Document 22 Filed 08/18/20 Page 1 of 2 PageID 73




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CLINTON PARKS, Individually

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-188-FtM-38NPM

BRE/SANIBEL INN OWNER L.L.C.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Plaintiff Clinton Parks and Defendant Bre/Sanibel Inn Owner

LLC’s Stipulation for Approval of Consent Decree and Dismissal of Case with Prejudice.

(Doc. 21). The parties have resolved this matter via a Consent Decree (Doc. 21-1) in

which Defendant has agreed to increase accessibility of its website in compliance of Title

III of the Americans with Disabilities Act. The parties stipulated to dismissing this case

with prejudice provided the Court retains jurisdiction to enforce the terms of the Consent

Decree and to determine, if necessary, Plaintiff’s attorney’s fees, costs, and litigation

expenses. (Doc. 21). After review, the Court approves the Consent Decree (Doc. 21-1),

retains jurisdiction for a period; will decide, if necessary, Plaintiff’s attorney’s fees, costs,

and litigation expenses; and dismisses the case with prejudice.

        Accordingly, it is now

        ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00188-SPC-NPM Document 22 Filed 08/18/20 Page 2 of 2 PageID 74




      (1) The Consent Decree (Doc. 21-1) is APPROVED, and the Court will retain

         jurisdiction over its enforcement until February 18, 2021.

      (2) This case is DISMISSED with prejudice.

      (3) The Clerk is DIRECTED to enter judgment dismissing this case with prejudice

         and subject to the terms of the Consent Decree (Doc. 21-1), which must be

         attached to the judgment.

      (4) The Clerk is further DIRECTED to terminate any pending motions or

         deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida this 18th day of August 2020.




Copies: All Parties of Record




                                          2
